                Case 3:20-cr-00090-RS Document 28 Filed 12/11/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTOFFER LEE (CABN 280360)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7241
 7        FAX: (415) 436-7234
          christoffer.lee@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13 UNITED STATES OF AMERICA,                          )   NO. CR 20-0090 RS
                                                      )
14           Plaintiff,                               )   STIPULATION REGARDING BRIEFING
                                                      )   SCHEDULE, REQUEST TO VACATE
15      v.                                            )   STATUS CONFERENCE, EXCLUSION OF
                                                      )   TIME AND ORDER
16 SHAWN NIMAU,                                       )
                                                      )
17           Defendant.                               )
                                                      )
18

19           Counsel for Mr. Nimau intends to file a motion to suppress. Counsel for the United States and
20 counsel for Mr. Nimau now jointly propose a tentative date for hearing on the motion to suppress (if

21 necessary) and briefing schedule. Additionally, counsel request that the upcoming December 15, 2020

22 status conference be vacated in light of the briefing schedule and requested hearing date. Counsel

23 further submit that good cause exists to exclude time under the Speedy Trial Act for effective

24 preparation of counsel.

25           To the extent necessary based on the briefing, counsel request that the hearing on the motion to
26 suppress be held on March 9, 2021 at 2:00 p.m.. Based on the March 9, 2021 hearing date, counsel

27 propose the following briefing schedule:

28
     STIPULATION REGARDING BRIEFING SCHEDULE, REQUEST TO VACATE STATUS CONFERENCE,
     EXCLUSION OF TIME AND [PROPOSED] ORDER
     Case No. CR 20-0090 RS                                              v. 7/10/2018
                Case 3:20-cr-00090-RS Document 28 Filed 12/11/20 Page 2 of 3




 1          x     January 19, 2021—Defense opening brief due
 2          x     February 9, 2021—Government opposition brief due
 3          x     February 16, 2021—Defense reply brief due
 4          x     February 23, 2021—Optional Government sur-reply brief due
 5          x     March 9, 2021 Hearing on Motion to Suppress
 6          In light of the proposed briefing schedule and requested March 9, 2021 hearing date, the parties

 7 request that the Court vacate the currently set December 15, 2020 status conference.

 8          It is further hereby stipulated by and between counsel for the United States and counsel for the

 9 defendant Shawn Nimau that time be excluded under the Speedy Trial Act from December 15, 2020—

10 the date to which time had previously been excluded—until March 9, 2021. The parties stipulate and

11 agree that excluding time until March 9, 2021 will allow for the effective preparation of counsel based

12 on review of discovery and preparation of the motion. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties

13 further stipulate and agree that the ends of justice served by excluding the time from December 15, 2020

14 through March 9, 2021 from computation under the Speedy Trial Act outweigh the best interests of the

15 public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv). Time is also properly

16 excludable upon filing of the defense motion until the date of the hearing on the motion. 18 U.S.C.

17 § 3161(h)(1)(D) (providing for exclusion of time upon filing of pretrial motion, from the filing of the

18 motion through the conclusion of the hearing on, or other prompt disposition of, such motion).

19          The undersigned Assistant United States Attorney certifies that he has obtained approval from

20 counsel for the defendant to file this stipulation and proposed order.

21          IT IS SO STIPULATED.

22

23 DATED: 12/11/2020                                              /s/                  ___
                                                         CHRISTOFFER LEE
24                                                       Assistant United States Attorney

25
     DATED: 12/11/2020                                            /s/               ___
26                                                       PAUL DEMEESTER
                                                         Counsel for Defendant Shawn Nimau
27

28
     STIPULATION REGARDING BRIEFING SCHEDULE, REQUEST TO VACATE STATUS CONFERENCE,
     EXCLUSION OF TIME AND [PROPOSED] ORDER
     Case No. CR 20-0090 RS                                              v. 7/10/2018
                 Case 3:20-cr-00090-RS Document 28 Filed 12/11/20 Page 3 of 3




 1                                            ORDER
 2          Based upon the facts set forth in the stipulation of the parties, and for good cause shown, the
 3 Court orders the following:

 4          1.      The December 15, 2020 status conference is VACATED;

 5          2.      The next court date is RESET to March 9, 2021 at 2:30 p.m. for a hearing on the motion

 6 unless vacated or otherwise directed by the Court;

 7          3.      The parties shall file their respective submissions consistent with the below:

 8                     a. January 19, 2021—Defense opening brief due

 9                     b. February 9, 2021—Government opposition brief due

10                     c. February 16, 2021—Defense reply brief due

11                     d. February 23, 2021—Optional Government sur-reply brief due

12          4.      The Court FINDS that failing to exclude time from December 15, 2020 through March 9,

13 2021 would unreasonably deny defense counsel and the defendant the reasonable time necessary for

14 effective preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

15 The Court further finds that the ends of justice served by excluding the time from December 15, 2020

16 through March 9, 2021 from computation under the Speedy Trial Act outweigh the best interests of the

17 public and the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS

18 HEREBY ORDERED that the time from December 15, 2020 through March 9, 2021 shall be excluded

19 from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

20

21          IT IS SO ORDERED.

22
           December 11, 2020
23 DATED: ___________________                                     ___________________________
                                                                  RICHARD SEEBORG
24                                                                United States District Judge

25

26

27

28
     STIPULATION REGARDING BRIEFING SCHEDULE, REQUEST TO VACATE STATUS CONFERENCE,
     EXCLUSION OF TIME AND [PROPOSED] ORDER
     Case No. CR 20-0090 RS                                              v. 7/10/2018
